Citation Nr: 1109381	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disorder.  

2.  Entitlement to service connection for bilateral foot disorder.  

3.  Entitlement to service connection for arthralgia of the cervical spine.  

4.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962 and from May 1963 to November 1963.  

This appeal arises from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran limited his appeal on his September 2007 appeal to the issue of service connection for a low back disorder.  He subsequently submitted argument supporting his appeal for service connection for a neck disorder and his feet.  The June 2009 Certification of Appeal lists all of the issues set out on the title page.  For that reason the Board has concluded they are the issues for current appellate review.  


FINDINGS OF FACT

1.  VA records include current diagnoses of degenerative disc disease shown on MRI in August 2002 and spondylolisthesis of the lumbar spine diagnosed in January 2006.  

2.  The Veteran fell in service in March 1962 spraining his left ankle.  

3.  There is no competent medical evidence linking the currently diagnosed low back disorders to service.  

4.  A chronic bilateral foot disorder was not manifested in service.  

5.  There is no current diagnosis of any disorder of the right ankle.  

6.  Service records do not include any complaints of neck pain.  

7.  There is no current diagnosis of any disorder of the cervical spine other than pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for arthralgias of the cervical spine have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims for service connection in July 2005.  The RO sent him a letter in July 2005 which explained what was needed from him, how VA could help with his claim, and what the evidence must show to support his claims.  A second letter from the RO to the Veteran in March 2006 explained how VA assigned disability ratings and effective dates.  

The Veteran's service treatment records and VA records of treatment were obtained.  He was afforded VA examinations and medical opinions were rendered.  The Veteran has not identified any available relevant evidence which has not been obtained.  

No further notice or assistance to the Veteran with his claims is necessary.  

SERVICE CONNECTION

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service entrance examination in September 1959 noted the Veteran's neck, spine, feet, and lower extremities were normal.  

In October 1959 the Veteran was treated for a sprained ankle.  X-rays of the left ankle were negative.  He had soft tissue swelling with no fracture.  He had twisted his ankle on the stairs.  He was seen in the Emergency Room.  A month later in November 1959 he again complained of pain.  Physical examination was negative.  Heat and an ace bandage were recommended. 

December 1960 service treatment records reveal the Veteran complained of pain in the heel of his right foot.  The heels of his shoes were badly worn out.  He was advised to either get new heels put on his boots or to buy a new pair.  His heels were padded with moleskin.  

In March 1961 the Veteran complained of low back pain.  Heat and an analgesic balm for three days were prescribed.  June 1961 records indicate the Veteran's foot had developed fissures, after having been described as "waterlogged."   He was treated for athlete's foot in October 1961. 

March 1962 service treatment records indicate he fell down the side of a hill in the Kahuku Training Area.  A possible broken left ankle was noted, although the following day it was described as a mild sprain.  An ace bandage was prescribed. 

On his service separation examination in July 1962, the Veteran's spine, neck, feet and lower extremities were noted to be normal.  

Report of service enlistment examination in February 1963 noted his neck, spine, feet and lower extremities were normal.  On his February 1963 Report of Medical History the Veteran denied having any history of foot trouble or bone or joint deformity, or ever having any illness or injury other than those he had already noted.  No additional defects were found at service entrance in May 1963.  At service separation in October 1963 no abnormalities were found of the neck, spine, feet or lower extremities. 

VA X-rays of the lumbar spine in May 1993 showed good vertebral alignment with no significant abnormality.  

In May 2002, the Veteran went to VA complaining of low back pain.  He reported he had fallen while in the service and injured his back at that time.  It had slowly improved and he did not have much of a problem for many years.  Recently he had started developing increasing low back pain.  The assessment was low back pain probably related to degenerative disc disease.  

June 2002 VA X-rays of the lumbar spine showed no bony abnormality.  Magnetic Resonance Imaging (MRI) of the lumbar spine in August 2002 found disc bulges and mild to moderate stenosis at the L4-L5.  There was narrowing of the spinal canal at the L5-S1 noted only in the anteroposterior dimension.  

From September 2002 VA outpatient treatment records include notations of the Veteran having the usual back pain.  January 2003 VA records indicated he was having occasional back pain which was fairly well controlled with Percocet.  He was seen for follow up of back pain in July 2003.  December 2003 records noted he continued to have his usual back pain.  August 2004 VA records noted chronic back pain.  

The RO arranged for the Veteran to have a VA spine examination in January 2006.  The Veteran reported the onset of low back pain in 1992 or 1993.  He indicated he had no history of an injury; that neck pain also began in about 1992 or 1993, and he had no history of a neck injury.  Examination of the cervical and lumbar spine was essentially normal.  X-rays of the lumbosacral spine found slight anterior displacement of L4 over L5 representing spondylolisthesis.  No other bony abnormality was found.  X-rays of the cervical spine found no bony abnormality.  Spondylolisthesis of the lumbar spine and arthralgias of the cervical spine were diagnosed.  In the opinion of the VA examiner his current back and neck conditions were less likely as not related to his military service.  

VA examination of his feet and ankles was conducted in January 2006.  The Veteran stated his foot pain started seven years ago, after he had heart surgery and was advised to walk a mile every day.  He said after about two years of walking a mile a day his feet just started to hurt and have hurt ever since.  Examination found no evidence of dermatitis of the lower extremities.  His toes were intact.  There was no joint pain on motion.  He had orthotics, with no laxity of the ankles, and no decreased range of motion.  There was no objective evidence of painful motion, edema, instability, weakness or tenderness.  His gait was normal with no limitations standing or walking.  There also were no callosities, breakdown, or unusual shoe wear, and no skin or vascular changes were noted with the exception of the absence of hair on his foot or toes.  His posture was normal.  There were no hammertoes, high arch, clawfoot, flat foot or other deformity.  The VA physician in his diagnoses recorded that the Veteran did have Athlete's foot and fissures in service as documented in his service medical record, however, these had not recurred or given him any problems.  His foot pain, had most likely originated as plantar fasciitis or metatarsalgia.  There was no fixed deformity found on examination.  The Veteran had told him he was not really sure his foot pain was service-connected because he really did not notice it until seven years ago.  X-rays of the feet found no bony abnormality on either side.  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Regarding the back, service treatment records include only one entry in March 1961 of low back pain.  No diagnosis of any low back disorder was made at that time.  The Veteran has reported falling out of a tree and injuring his spine in service, however, the only fall noted in service records occurred in March 1962 when the Veteran fell down a hill spraining his left ankle.  There were no complaints of any low back pain at that time.  In addition, no abnormalities of the spine were found at service separation examination in July 1962, service enlistment examination in February 1963 or service separation examination in October 1963.  

There is a thirty year gap in the record between the complaint of low back pain in March 1961, and the fall down the side of the hill in March 1962, and the next documented treatment record for the back in May 1993.  In May 1993 the X-rays of the back found no abnormality.  

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service when considering a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Degenerative disc disease of the lumbar spine was first found on MRI in August 2002 almost forty years after service separation.   

Significantly, the Veteran has not offered a description of his symptoms since service separation which would provide a basis for finding continuity of symptomatology since service.  In January 2006, the Veteran stated he had no history of an injury and he recalled the onset of back pain in around 1992 or 1993.  While the Veteran has described the fall in service he has not described any symptoms of low back pain between service separation and 1992 or 1993.  

While the Veteran's report of his falling in service is clearly credible and consistent with the contemporaneous record, it does not demonstrate he sustained a low back injury as a result.  Even the Veteran is clearly doubtful that his current back disorder began in service as he told the VA examiner in January 2006.  

The Veteran has not presented any evidence which demonstrates he has any special education or training which makes him qualified to diagnose a medical disorder.  38 C.F.R. § 3.159 (2010).  His statements linking his current low back disorder to service cannot be considered competent medical evidence of a link between service and the currently diagnosed degenerative disc disease and spondylolisthesis of the lumbar spine.  

The VA physician in January 2006 concluded it was less likely as not the Veteran 's current back disorder was related to his military service.  

The Board has concluded the length of time between one isolated complaint of low back pain in service with no diagnosis of any chronic low back disorder in service or subsequent complaints in service, combined with a period of  over thirty years between the complaint of back pain in service and the first post service symptoms documented in around 1992 or 1993, does not provide evidence of continuity of symptomatology to support finding a chronic low back disorder began in service.  In addition, the only competent medical evidence of record does not link the current degenerative disc disease or spondylolisthesis of the lumbar spine to any incident in service.  

The preponderance of the evidence is against the claim for service connection for a low back disorder.  

As to the Veteran's claim for a bilateral foot disorder, service records include records of treatment of fissures, Athlete's foot and one complaint of heel pain in December 1960.  Service records do not include any diagnosis of a bilateral foot disorder.  

The Veteran also has not offered any description of post service foot pain between the time of his separation from the service and his cardiac bypass surgery in approximately 1999.  

When the Veteran was examined in January 2006 he told the examiner he first started having foot pain after he began walking for exercise after his coronary artery bypass graft some seven years before.  The VA physician diagnosed his current foot pain as being related to plantar fasciitis or metatarsalgia.  

The current foot pain has not been linked to service either by continuity of symptoms since service or by competent medical evidence linking it to service.  Even the Veteran has not reported his foot pain began in service, rather it began around 1999 after he began walking for exercise.  

In the absence of either evidence of chronic foot pain since service separation or competent medical evidence linking his post service plantar fasciitis or metatarsalgia to service, service connection for a bilateral foot disorder is not warranted.    

As to the Veteran's cervical spine arthralgias, the Board notes the arthralgia is defined as joint pain.  See Dorland's Illustrated Medical Dictionary, 26th Ed.  It is not a diagnosis of any pathology of the cervical spine or neck.  One requirement for service connection, whether direct or secondary, is that the claimed disability currently exist.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of pain alone, without a diagnosed related disorder, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of any current disability of the cervical spine, service connection is not warranted.  

Service records do include diagnosis of an ankle sprain in October 1959, apparently on the left.  The Veteran again sprained his ankle in March 1962, but it again was reported to be the left and not the right ankle.  

Current VA treatment records do not include any post service treatment or diagnosis of a right ankle disorder.  VA examination in January 2006 found no pathology of the right ankle and no diagnosis of a right ankle disorder was recorded.  

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service- connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

A current diagnosis of a disability is the first element required to support a claim of service connection.  In the absence of a current diagnosis of a right ankle disorder, service connection is not warranted.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a bilateral foot disorder is denied.  

Service connection for arthralgia of the cervical spine is denied.  

Service connection for a right ankle disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


